  Case 17-40397       Doc 27  Filed 03/26/19 Entered 03/26/19 11:42:24          Desc Main
                                Document     Page 1 of 5
                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                  COLUMBUS DIVISION

IN RE:                                       *        CASE NO. 17-40397
SAMRA, AMANDA HOLLEMAN                       *
                                             *        CHAPTER 7 CONVERSION
       Debtor                                *

                                         AMENDMENT

       Comes now the Debtor in the above-styled action and files this Amendment to the

Petition and respectfully shows to the Court as follows:

                                                 1.

       That the Petition be amended to add the following unsecured claims on Schedule E/F:

       Hughston Clinic
       PO Box 14099
       Belfast, ME 04915
       Amount Claimed: $1480.00

       St. Francis Physicians Practice
       Attention: 17144W
       PO Box 14000
       Belfast, ME 04915
       Amount Claimed: $18.00

       Jack Hughston Hospital
       Attention: DFS
       4401 River Chase Dr
       Phenix City, AL 36867
       Amount Claimed: $357.00

       Southern Emergency Group
       c/o United Collection Bureau
       PO Box 140190
       Toledo, OH 43614
       Amount Claimed: $233.00

       Valley Radiology
       PO Box 3219
       Indianapolis, IN 46206
       Amount Claimed: $499.00

       Midtown Medical Center
       PO Box 740771
       Cincinnati, PH 45274
       Amount Claimed: $1,377.00
Case 17-40397     Doc 27         Filed 03/26/19 Entered 03/26/19 11:42:24   Desc Main
                                   Document     Page 2 of 5
    InPhynet Primary Care
    c/o Wakefield Associates
    PO Box 50250
    Knoxville, TN 37950
    Amount Claimed: $1,430.00

    Sprint
    c/o Source Receivables Management
    PO Box 4068
    Greensboro, NC 27404
    Amount Claimed: $1,267.00

    Max Trainer
    c/o Collection Receivables
    1835 Central Avenue
    Augusta, GA 30904
    Amount Claimed: $1,701.00

    Amplify Funding
    4720 E Cotton Am Loop Ste 135
    Phoenix, AX 85040
    Amount Claimed: $1,665.00

    Money Lion
    PO Box 1547
    Sandy, UT 84091
    Amount Claimed: $508.00

    Capital One
    PO Box 71083
    Charlotte, NC 28272
    Amount Claimed: $449.00

    Indigo
    PO Box 23039
    Columbus, GA 31902
    Amount Claimed: $360.00

    Fortiva
    PO Box 790156
    Saint Louis, MO 63179
    Amount Claimed: $532.00

    Kay Jewelers
    PO Box 23026
    Columbus, GA 31902
    Amount Claimed: $830.00

    Jared
    PO Box 23026
    Columbus, GA 31902
    Amount Claimed: $409.00

    Max Fitness
    PO Box 2826
    Columbus, GA 31902
    Amount Claimed: $1,050.00
Case 17-40397    Doc 27    Filed 03/26/19 Entered 03/26/19 11:42:24          Desc Main
                             Document     Page 3 of 5




    WHEREFORE, the Debtor prays that the Petition be amended as requested.

                                             Respectfully submitted,


                                             /s/Brace W. Luquire
                                             BRACE W. LUQUIRE
                                             Georgia State Bar No. 461400
                                             Attorney for Debtor
                                             821 Third Avenue
                                             Columbus, Georgia 31901
                                             (706) 322-8557
                                             BraceLaw@aol.com
  Case 17-40397           Doc 27       Filed 03/26/19 Entered 03/26/19 11:42:24               Desc Main
                                         Document     Page 4 of 5
                            IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE MIDDLE DISTRICT OF GEORGIA
                                       COLUMBUS DIVISION

IN RE:                                            *        CASE NO. 17-40397
SAMRA, AMANDA HOLLEMAN                            *
                                                  *        CHAPTER 7 CONVERSION
        Debtor                                    *

                                          CERTIFICATE OF SERVICE

        I, Brace W. Luquire, certify that I am, and at all times hereinafter mentioned was, more than 18 years

of age, and that on the   26th         day of   March   , 2019, I served a copy of the within Amendment on

the parties against who relief is sought as follows:

        Hughston Clinic
        PO Box 14099
        Belfast, ME 04915

        St. Francis Physicians Practice
        Attention: 17144W
        PO Box 14000
        Belfast, ME 04915

        Jack Hughston Hospital
        Attention: DFS
        4401 River Chase Dr
        Phenix City, AL 36867

        Southern Emergency Group
        c/o United Collection Bureau
        PO Box 140190
        Toledo, OH 43614

        Valley Radiology
        PO Box 3219
        Indianapolis, IN 46206

        Midtown Medical Center
        PO Box 740771
        Cincinnati, PH 45274

        InPhynet Primary Care
        c/o Wakefield Associates
        PO Box 50250
        Knoxville, TN 37950

        Sprint
        c/o Source Receivables Management
        PO Box 4068
        Greensboro, NC 27404

        Max Trainer
        c/o Collection Receivables
        1835 Central Avenue
        Augusta, GA 30904
  Case 17-40397       Doc 27     Filed 03/26/19 Entered 03/26/19 11:42:24            Desc Main
                                   Document     Page 5 of 5
       Amplify Funding
       4720 E Cotton Am Loop Ste 135
       Phoenix, AX 85040

       Money Lion
       PO Box 1547
       Sandy, UT 84091

       Capital One
       PO Box 71083
       Charlotte, NC 28272

       Indigo
       PO Box 23039
       Columbus, GA 31902

       Fortiva
       PO Box 790156
       Saint Louis, MO 63179

       Kay Jewelers
       PO Box 23026
       Columbus, GA 31902

       Jared
       PO Box 23026
       Columbus, GA 31902

       Max Fitness
       PO Box 2826
       Columbus, GA 31902

by depositing in the United States mail, a copy of the same in a properly addressed envelope with

adequate postage thereon to insure delivery unless service was perfected by electronic means.

       I certify under penalty of perjury that the foregoing is true and correct.



                                                       /s/ Brace W. Luquire
                                                      BRACE W. LUQUIRE
                                                      Georgia State Bar No. 461400
                                                      Attorney for Debtor
                                                      821 Third Avenue
                                                      Columbus, Georgia 31901
                                                      (706) 322-8557
                                                      BraceLaw@aol.com
